     Case 2:20-cv-01539-KJD-BNW Document 9 Filed 12/04/20 Page 1 of 1



 1
 2                                UNITED STATES DISTRICT COURT
 3                                       DISTRICT OF NEVADA
 4                                                   ***
 5   ANTHONY DAVID GABALDON,                               Case No. 2:20-cv-01539-KJD-BNW
 6                                            Plaintiff,                       ORDER
 7          v.
 8   U.S. Bank, et al.,
 9                                         Defendants.
10           Before the Court for consideration is the Report and Recommendation (#7) of Magistrate
11   Judge Brenda Weksler entered October 5, 2020, recommending that Plaintiff’s action be
12   dismissed without prejudice for failure to file an application to proceed in forma pauperis or to
13   pay the filing fee. Though the time for doing so has passed, Plaintiff has failed to file any
14   objections to the Report and Recommendation, to file an IFP or to pay the filing fee. Further,
15   Court mail addressed to Plaintiff has been returned on two occasions marked “Attempted-Not
16   Known.” The Court ordered Plaintiff to update his address in accordance with the Local Rules no
17   later than September 28, 2020, but Plaintiff failed to update his address.
18           The Court has conducted a de novo review of the record in this case in accordance with
19   28 U.S.C. § 636(b)(1) and LR IB 3-2. The Court determines that the Report and
20   Recommendation (#7) of the United States Magistrate Judge entered October 5, 2020, should be
21   ADOPTED and AFFIRMED.
22           IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
23   Recommendation (#7) entered October 5, 2020, are ADOPTED and AFFIRMED;
24           IT IS FURTHER ORDERED that Plaintiff’s action is DISMISSED without prejudice.
25           DATED this 4TH day of December 2020.
26
27                                                                 ______________________________
                                                                        The Honorable Kent J. Dawson
28                                                                         United States District Judge
